DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-3, 5-6 & 9-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1-3, 5-6, 9-18 & 21 is allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor package comprising:  a first passive component electrically coupled to the voltage regulator circuit, the first passive component selected from a group consisting of: a capacitor, an inductor, a resistor, a fuse, and an antifuse, the first passive component comprising: (i)    a first portion integrated into the first semiconductor die, and (ii)    a second portion integrated into the second semiconductor die, wherein: the first portion and the second portion are coupled together to complete the first passive component when the second side of the first semiconductor die is coupled to the first side of the second semiconductor die, in combination with the rest of claim limitations as claimed and defined by the Applicant. 


(A)    a package substrate(104)[0019] comprising:
(i)    a first side(bottom), and
(ii)    a second side(top) opposite the first side(bottom);
(B)    a first semiconductor die(306)[0029] comprising:
(i)    a first side(bottom) coupled to the second side(top) of the package substrate(104)[0019], and
(ii)    a second side(top) opposite the first side(bottom) and comprising a first bonding(since the bonding around perimeter of 306, the second side comprises a first bonding)[0026,0029]
layer;
(C)    a second semiconductor die(308)[0029] comprising:
(i)    a first side(bottom) comprising a  second bonding layer(since solder bump grid 340 bonds the first and second semiconductor dies, examiner interprets 340 as a bonding layer)[0034,0029] coupled to the second side(top) of the first semiconductor die(306)[0029], and
(ii)    a second side(top) opposite the first side(bottom);
(D)    a voltage regulator circuit(314)[0021,0024] comprising at least one active component[0025]; but does not disclose the relationship of  a first passive component electrically coupled to the voltage regulator circuit, the first passive component selected from a group consisting of: a capacitor, an inductor, a resistor, a fuse, and an antifuse, the first passive component comprising: (i)    a first portion integrated into the first 


The following is an examiner’s statement of reasons for allowance:
Claim 19 is allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor package comprising: 
 a second passive component located between the first passive component and the first side of the first semiconductor die, wherein a component type of the second passive component is selected from a group consisting of: a capacitor, an inductor, and a resistor, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

The following is an examiner’s statement of reasons for allowance:
Claim 20 is allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor package comprising: 
a second passive component located between the first passive component and the second side of the second semiconductor die, wherein a component type of the second passive component is selected from a group consisting of: a capacitor, . 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819